Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 15/945,114 (US Patent 10,996,956) which has foreign priority to 4/18/2017. The application is afforded an effective filing date of 4/18/2017.

Information Disclosure Statement
The IDS submission on 5/03/2021 has been reviewed. Some references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.” If no month is available Applicant may indicate the reference is sufficiently earlier.

Drawings
The drawings are objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 states “wherein the counter is configured to estimate a fill level of the buffer” which is not supported. The closest support appears to come from [0046], “In an embodiment, where the buffer 124 is configured as a FIFO buffer, a buffer fill level can thus be modelled” but this appears speculative and is not in sufficient detail to show possession. Assuming arguendo, that it was, it still does not indicate that the counter is specifically configured to estimate the fill level itself nor does there appear to be sufficient detail as to how the counter itself is configured to do so.
Claims 20-27 depend on claim 19 and are rejected for the same reasons.
Claim 20 states “wherein the trace data is a copy of data written to an operational memory by the first processor” which is not supported. [0039] notes “the trace processor 120 comprises a filter module 128 that is configured to filter the digital measurement signal data (MD) based on the filter data (FD) received from the central processor 110 so as to obtain selected data, herein also referred to as trace data (TD).” The trace data is not a copy of the data written.
Claim 21 states “wherein the counter is configured to count in a first count direction with the output of the trace data to the trace memory” which is not supported. [0014] notes “The first processor comprises a counter configured to increment with a transmission of a process data to the second processor.” The counter increments with transmission to the second processor, not when the second processor writes to trace memory.
Claim 22 states “wherein the first processor further comprises a scheduler configured to re-schedule, if the estimated fill level of the buffer is a greater than a threshold fill level, a transmission from the first processor to the second processor” which is not supported. [0048] discusses the scheduler but rescheduling is based on “if the expected load status is a predetermined overload status” but makes no mention of determining if an estimated fill level is greater than a threshold fill level. While a “configurable load threshold” is discussed, e.g. [0042], this appears to be (a) related to stalling and not re-scheduling, (b) potentially a different threshold than discussed, and (c) only related to the counter counting up on transmission and not in the broader “first direction”.
Claim 23 states “wherein a data filter selects data from the buffer and outputs the trace data to the trace memory via a trace port” which is not supported. The term “data filter” isn’t in the disclosure but is assumed to be the “filter module” ([0039]) but the limitation still lacks support as written.
Claim 26 states “wherein the regularly recurring time interval comprises a regular number of clock cycles” which is not supported. The closest support appears to come from [0052] which discusses periods and predetermined time intervals but there is no discussion of clock cycles or what regular clock cycles are.
Claim 27 states “wherein the first processor further comprises a scheduler configured to stall the first processor if a count resulting from the counting in the first count direction and the second count direction is beyond a threshold count in the first count direction so as to re-schedule the transmission of the data from the first processor to the second processor” which is not supported. There’s no specific indication the scheduler itself stalls the processor, rather just that the processor is stalled. Further, as noted above in claim 22, the discussion of a threshold in this exact context is limited.
Claim 28 contains similar language to claim 19, e.g. “estimating a fill level of the buffer based on a counter” and claim 27 and is rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 appears to terminate in the middle of a limitation “wherein the data transmitted from the first processor to the buffer of the second processor, wherein a data filter selects data from the buffer and outputs the trace data to the trace memory via a trace port.” It’s not clear what the claim intends to limit about the data transmitted. For the purpose of examination this is being interpreted to be along the lines of “…is filtered” based on context.
Claim 26 refers to “a regular number of clock cycles” but it’s not clear what the modifier regular means in this context. For the purpose of examination ‘regular’ will be interpreted to mean a predetermined or regularly occurring number of cycles. Examiner would suggest removing the word.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-23 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al, US Pub No. 2003/0115506 (herein Edwards).
As to claim 19, Edwards teaches: An apparatus (FIG. 1), comprising: 
a first processor (FIG. 1, processor 102) for processing data, the first processor comprising a counter ([0055] “debug circuity 103 may, for example, stall processor 102 when a trace buffer is within a certain number of entries before it is filled” the counter value is the fill level of the trace buffer. Note: the term ‘comprising’ is being interpreted here to mean the counter is part of the process with the first processor but not necessarily that it is internal to the process, if Applicant means for the counter to be internal to the first processor then the claims should be clarified to state as such); 
a second processor (FIG. 1, debug circuit 103) for tracing the first processor, the second processor comprising a buffer ([0055] “debug circuity 103 may, for example, stall processor 102 when a trace buffer is within a certain number of entries before it is filled”); and 
a trace memory (FIG. 1, external system 106 having memory as per [0041]), 
wherein the first processor is configured to transmit data to the second processor (FIG. 1, communication link 104), 
wherein the second processor is configured to receive the data from the first processor and output trace data to the trace memory based on the data ([0055], [0040] “Debug circuit 103 may communicate with an external system 106 to allow external system 106 to access debug information…”), 
wherein the trace memory is configured to receive and store the trace data ([0040] the debug circuit will communicate with the external circuit, trace information will be received and stored), and 
wherein the counter is configured to estimate a fill level of the buffer ([0055] and [0065] “When trace buffer 418 can accept additional trace information…” which clarifies that the buffer will empty at times and reflect a fill level).
As to claim 20, Edwards teaches: The apparatus of claim 19, wherein the trace data is a copy of data written to an operational memory by the first processor (FIG. 4 [0064] “operand address (OA) information 415 are … transmitted to debug circuit 402 via data line 417” information from the load/store (operational memory access) is forwarded for debugging).
As to claim 21, Edwards teaches: The apparatus of claim 19, wherein the counter is configured to count in a first count direction with the output of the trace data to the trace memory, and count in a second count direction, opposite the first count direction, at regularly recurring time intervals ([0055] the counter value is the fill level of the trace buffer as it receives messages and will go down as the buffer empties).
As to claim 22, Edwards teaches: The apparatus of claim 19, wherein the first processor further comprises a scheduler configured to re-schedule, if the estimated fill level of the buffer is a greater than a threshold fill level, a transmission from the first processor to the second processor ([0055] stalling [rescheduling] will occur if the trace buffer is within a certain number of entries from being full).
As to claim 23, Edwards teaches: The apparatus of claim 19, wherein the data transmitted from the first processor to the buffer of the second processor, wherein a data filter selects data from the buffer and outputs the trace data to the trace memory via a trace port ([0040] “debug circuit 103 may communicate with external system 106 in any manner, such as through a serial port” and [0070] further discusses filtering trace data).
As to claim 25, Edwards teaches: The apparatus of claim 19, wherein the counter is configured to estimate the fill level of the buffer by counting in a first count direction with a transmission of the data from the first processor to the second processor, and by counting in a second count direction, opposite the first count direction, at a regularly recurring time interval ([0055] the counter value is the fill level of the trace buffer as it receives messages and will go down as the buffer empties).
As to claim 26, Edwards teaches: The apparatus of claim 25, wherein the regularly recurring time interval comprises a regular number of clock cycles (FIG. 6 shows the clock cycles and instructions occurring at regular intervals meaning the buffer would fill and empty at a similar rate).
As to claim 27, Edwards teaches: The apparatus of claim 26, wherein the first processor further comprises a scheduler configured to stall the first processor if a count resulting from the counting in the first count direction and the second count direction is beyond a threshold count in the first count direction so as to re-schedule the transmission of the data from the first processor to the second processor ([0055] stalling [rescheduling] will occur if the trace buffer is within a certain number of entries from being full).
As to claim 28, this claim is the method claim corresponding to the apparatus claims 19 and 27 and is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards as applied to claims 19-23 and 25-28 above, and further in view of Shirlen et al, US Pub No. 2016/0070634 (herein Shirlen).
As to claim 24, Edwards teaches: The apparatus of claim 19. 
Edwards does not explicitly teach: wherein the buffer is a first-in, first-out buffer. Edwards discusses the buffer but makes no explicit mention of the type of buffer, e.g. FIFO, LIFO, etc. However, Shirlen teaches a trace buffer being implemented as first-in-first-out buffer ([0061] “The trace buffer 224 may be implemented for example in hardware as … embedded trace first-in-first-out (ETF)”). The combination would make the trace buffer in Edwards a FIFO buffer. The buffer in Edwards would need to be some kind of buffer in implementation and there are only a finite number of predictable solutions – most notably FIFO and LIFO. One of ordinary skill in the art would have pursued known options that would operate in a predictable manner such as a FIFO buffer. This would have additional benefits of preserving order of events by evicting elements of the trace based on the oldest entry.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to combine the teaching of a FIFO buffer from Shirlen into the trace system of Edwards. One would have been motivated to use a known option that behaved in a predictable manner while also preserving ordering of eviction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183